                     THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                       ___________________________________

THE UNITED STATES OF AMERICA,
                                                    Case No. 1:20-CR-183
             Plaintiff,
                                                    Hon. Robert J. Jonker
v.                                                  Chief U.S. District Court Judge

KALEB FRANKS,

             Defendant.


           DEFENDANT’S MOTION TO ALLOW SUBMISSION OF
                 UNIQUE JUROR QUESTIONNAIRE
                 AND MEMORANDUM IN SUPPORT


      Defendant Mr. Kaleb Franks, through his attorney Scott Graham, moves this

Court to allow the parties to draft and submit a unique, joint juror questionnaire. In

support of this motion, Mr. Franks offers the following memorandum of law.

                             Procedural Background

      This case began with the government filing a criminal complaint on October

6, 2020, charging Mr. Franks and five others with conspiring to kidnap, in violation

of 18 U.S.C. § 1201(c). See RE. 1: Complaint, PageID # 1. Authorities arrested Mr.

Franks the following day in Ypsilanti, Michigan. His initial appearance occurred

October 8, 2020. See RE. 12: Minutes of First Appearance, PageID # 34. After

litigation of the issue, the Court ordered Mr. Franks detained. See, e.g., RE. 74:

Order Affirming Detention Order, PageID # 437-38.
      The government indicted Mr. Franks and his codefendants on December 16,

2020. RE. 86: Indictment, PageID # 573-78. This indictment included a single

charge: conspiracy to kidnap Michigan’s governor. See id. at 573. Only one

codefendant has pleaded guilty (doing so on January 27, 2021), with the rest

proceeding toward trial, which is scheduled to begin on October 12, 2021 (with a

final pretrial conference on September 23, 2021). See RE. 143: Minutes of Garbin

Change of Plea, PageID # 759. A superseding indictment, filed on April 28, 2021,

added weapons counts against codefendants but did not modify the charge against

Mr. Franks. See RE. 172: Superseding Indictment, PageID # 961-76.

                                  Legal Discussion

      While the parties may dispute many things in this case, it seems like

everyone involved can agree that this case involves highly publicized and politicized

(and, at least counsel for the defendants would likely agree, inflammatory)

allegations against many people. The press has shown great interest in this matter.

The allegations are explicitly political. The object of the supposed conspiracy was

kidnapping this state’s governor. Now, the conduct of one or more FBI Agents has

been explicitly criticized. This case simply stands apart from the mine-run drug or

gun case.

      So while Local Criminal Rule 24 addresses juror questionnaires and their

confidentiality, this case seems to demand something beyond the standard

questionnaire used, especially since the caldron of political concerns (like the state’s

handling of COVID-19—concerns that provide some of the color in the landscape of


                                           2
this case) continues to boil over. Counsel now asks the Court to allow for submission

of a jointly drafted juror questionnaire to address some of the deeper issues here,

including potential jurors’ views on the pandemic, masks, political unrest in the

state, and activist groups. Counsel for all parties could work together to draft a

submission within thirty days of the Court entering an order allowing for such.

       Courts recognize the need for increased vigilance during voir dire when cases

receive extensive pretrial publicity. See, e.g., Ritchie v. Rogers, 313 F.3d 948, 957

(6th Cir. 2002) (discussing trial court’s deeper inquiries into prospective jurors’

exposure to media coverage of the case). Fifth and Sixth Amendment due-process

and fair-trial rights rest on empaneling an impartial jury. See id. at 961 (discussing

case law). “In a highly publicized case,” which Mr. Franks’ case, of course, is, “where

there is an absence of ‘presumed prejudice,’ 1 the trial court has a responsibility to

confront the fact of the publicity and determine if the publicity rises to the level of

‘actual prejudice’ and a searching voir dire of the prospective jurors is the primary

tool to determine if the impact of the publicity rises to that level.” Id. at 962. A more

extensive juror questionnaire constitutes a first step in that inquiry.

       It’s possible that the parties will not create a helpful questionnaire. However,

in the interest of justice, they should be required to take on this task in order to

guarantee fairness to all sides. If the Court is not satisfied with the results, it can

reject the questionnaire or provide guidance regarding a revised version of a

questionnaire.


1Mr. Franks does not concede an absence of presumed prejudice. He will address that issue in a
separate, change-of-venue motion.
                                                 3
                                    Conclusion

      Given the gravity of this case and its political undercurrents, jury selection

will involve complexities beyond those of standard voir dire. To facilitate and speed

the process, counsel hopes to be able to draft and use an extended juror

questionnaire, one that all parties could assist in preparing and submitting for the

Court’s approval. The parties could make their joint submission within 30 days of

the Court entering an order requiring such a submission.

                                       Respectfully submitted,

Date: July 12, 2021                    SCOTT GRAHAM PLLC

                                       By:  /s/ Scott Graham
                                            Scott Graham
                                            Attorney for Defendant
                                       Business Address:
                                            1911 West Centre Avenue, Suite C
                                            Portage, Michigan 49024
                                            (269) 327.0585




                                             4
                       CERTIFICATE OF COMPLIANCE

      In accordance with Local Criminal Rule 47.2(b)(ii), counsel asserts that this

brief contains 747 words, as counted by Microsoft Word, version 16.50.



                                      By: /s/ Scott Graham
Dated: July 12, 2021                         SCOTT GRAHAM
                                             Attorney for Defendant
                                      Business Address:
                                             1911 West Centre Avenue, Suite C
                                             Portage, Michigan 49024
                                             (269) 327.0585
                                             sgraham@scottgrahampllc.com




                                         5
